McGrath, C. J.
This case is before us for the second time. 92 Mich. 136.
.Defendant went into possession under Foot, as guardian of Lois, Bhoda Jane, Harriet, Ella, Frank, and Della Partello, minor heirs of Leonard Partello, and therefore could not question title in those heirs.
Plaintiff claims title from Emeline Betsey Deal, formerly Emeline Betsey Partello, the widow of Leonard Partello and mother of the above-named minors. Conveyances were introduced from Frank Partello, Ella Henderson, Hattie Lutes, and Adelpha Watson to Emeline Betsey Deal. Lois Partello and Bhoda Jane Partello died without issue, before the conveyance to plaintiff. The deed from Adelpha Watson was executed March 15, 1883, and does not attempt to describe her. The deeds from Ella Henderson and Hattie Lutes describe the grantors as *109heirs of Leonard Partello. Proof of the identity of each of these three grantors as heirs of Leonard Partello should have been made. The recitals in the last-named deeds were insufficient proof of the fact.
Defendant insisted upon the trial that he went into possession under a contract of purchase, and not under a lease; but the guardian had no authority to make such a contract, if made.
Other questions are raised, which are disposed of by the former opinion.
The judgment is reversed, and a new trial ordered.
The other Justices concurred.